Case 2:18-cv-05918-DRH-ARL Document 46 Filed 07/23/20 Page 1 of 2 PageID #: 268




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
 HINBIR PEREZ on behalf of himself, individually,
 and on behalf of all others similarly-situated,

                                    Plaintiff,                            REPORT AND
                                                                          RECOMMENDATION
                  -against-                                               CV 18-5918 (DRH) (ARL)

 FOUR SEASONS AIR CONDITIONING, INC. and
 ASHER PUTTER individually,

                                     Defendants.
 ---------------------------------------------------------------------X
 LINDSAY, Magistrate Judge:

         For the reasons set forth below, the Court respectfully recommends approval of the
 proposed settlement agreement as it comports with the requirements of Kolinsky v. Scholastic
 Inc., 900 F. Supp. 2d 332 (S.D.N.Y. 2012) and Cheeks v. Freeport Pancake House, 796 F.3d 199
 (2d Cir. 2015), cert. denied, 136 S. Ct. 824 (2016).

         The plaintiff, Hinbir Perez (“Perez”), commenced this action against the previously-
 named defendant, Four Seasons Temperature Control (“FSTC”), and the individually named
 defendant, Asher Putter (“Putter”), on October 23, 2018, alleging that the defendants failed to
 pay him overtime wages under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 207(a) and
 the overtime provisions of the New York Labor Law (“NYLL”), NYLL § 160; N.Y. Comp.
 Codes R. & Regs. (“NYCRR”) tit. 12, §142-2.2. On June 14, 2019, Perez moved for
 conditional certification of a collective action. The defendants opposed the motion asserting
 that Perez did not work the overtime he claimed and that he and the defendants’ other employees
 were paid the requisite overtime for any hours worked over 40. In addition, the defendants
 stated that FSTC was incorrectly named as a defendant because, during the relevant period,
 Perez had worked for FSTC’s successor company, the defendant Four Seasons Air Conditioning
 Inc. On September 16, 2019, the parties entered into a stipulation permitting Perez to file an
 amended complaint, which was so ordered removing FSTC as a party. However, Perez’s
 motion for conditional certification was denied with leave to renew on October 10, 2019, and
 this matter was referred to mediation where it was ultimately settled pending approval.

         Perez was employed by the defendants as a mechanic. He installed heating and air
 conditioning systems. Perez alleges that he worked an average of fifty-three and one-half hours
 each week and was not paid the overtime rate when he worked more than 40 hours. Perez was
 not required to clock-in and out of his shifts and calculated his hours and damages from his own
 recollection. The defendants deny that Perez worked more than 40 hours each of the weeks that
 he claims to have worked and that they did not pay him lawful overtime when he did. To
 support their defense, the defendants have provided 5 employee affidavits supporting this
 account. Accordingly, the facts, as developed, present a bona fide dispute with no clear winner.
Case 2:18-cv-05918-DRH-ARL Document 46 Filed 07/23/20 Page 2 of 2 PageID #: 269




         The maximum range of recovery for Perez, inclusive of liquidated damages, is
 $40,326.43. The settlement agreement provides for a total recovery of $30,000, inclusive of
 attorney fees. From this amount, Perez will receive $19,503.81. Attorney fees are $9,75.91 or
 the equivalent of a 1/3 contingency fee. Costs in this case totaled $758.90, which are to be paid
 from the total recovery. The proposed settlement is limited to the claims as stated and does not
 include an overbroad release that might be construed as inconsistent with Cheeks. Moreover,
 there is no confidentiality attached to the settlement. For all the reasons, the undersigned
 recommends that the settlement be approved.

         A copy of this Report and Recommendation is being electronically served by the Court
 on the parties. Pursuant to 28 U.S.C. § 636(b)(1)(c) and Rule 72 of the Federal Rules of Civil
 Procedure, the parties shall have fourteen (14) days from service of this Report and
 Recommendation to file written objections. Such objections shall be filed with the Clerk of the
 Court via ECF. Any requests for an extension of time for filing objections must be directed to
 Judge Hurley prior to the expiration of the fourteen (14) day period for filing objections.
 Failure to file objections will result in a waiver of those objections for purposes of appeal of the
 District Court’s Order. See 28 U.S.C. § 636(b)(1); Fed R. Civ. P 72; Wagner & Wagner, LLP v.
 Atkinson, Haskins, Nellis, Brittingham, Gladd & Carwile, P.C., 596 F.3d 84, 92 (2d Cir. 2010);
 Beverly v. Walker, 118 F.3d 900, 902 (2d Cir. 1997); Savoie v. Merchant’s Bank, 84 F.3d 52, 60
 (2d Cir. 1996).

 Dated: Central Islip, New York
        July 23, 2020
                                                       __________/s________________
                                                       ARLENE R. LINDSAY
                                                       United States Magistrate Judge




                                                  2
